Dismissed and Memorandum Opinion filed February 26, 2003








Dismissed and Memorandum Opinion filed February 26,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00101-CV
____________
 
ROBERT W.
LAMBERTZ, Appellant
 
V.
 
ANNA McCARTHY and GUNTER KNESTELE, Appellees
 

 
On Appeal from
County Court at Law No. 2
Harris County, Texas
Trial Court Cause
No. 783,816
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed January 30,
2004.  On February 20, 2004, appellant
filed a motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 26, 2004.
Panel consists of Justices Fowler,
Edelman and Seymore.